Citation Nr: 1418846	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  

2.  Entitlement to service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to October 1994.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied reopening the claim for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  The Board is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records dated September 2011 to March 2012 and October 2012 to May 2013.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the May 2002 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 2002 rating decision that denied service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the May 2002 rating decision that denied service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim for service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, no discussion of VA's duty to notify and assist is necessary.

Reopened Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a May 2002 rating decision, the RO concluded that the evidence of record failed to show a plausible relationship between the claimed condition and military service and denied the claim since the condition neither occurred in nor was caused by service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on May 3, 2002.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the May 2002 rating decision included the Veteran's service treatment records, private treatment records dated July 2000 to August 2000, and VA treatment records dated December 1996 to April 1999.  

The Veteran submitted an application to reopen his claim in December 2009.  The evidence submitted since the May 2002 rating decision includes: private treatment records dated May 1998 to February 2010, July 2000 to August 2000, August 2003 to November 2008, March 2006, September 2006 to September 2010, April 2009 to May 2009, and December 2009; VA treatment records dated August 1997 to December 1997, September 2011 to March 2012, October 2012 to May 2013; a July 2010 statement from the Veteran's supervisor; and a January 2011 statement from the Veteran in which he asserted that although he did not seek medical treatment, he had problems with his nerves prior to 1995.  

The Board observes that the evidence received since the May 2002 rating decision is new, as it was not previously of record.  Of note, in the January 2011 statement from the Veteran, he asserted that although he did not seek medical treatment, he had problems with his nerves prior to 1995, which the Board notes was within one year of his discharge from service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence showing a plausible relationship between the claimed condition and military service was one of the bases for the denial of the claim in the prior rating decision, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim for service connection for carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  The appeal is granted to this limited extent.





REMAND

The Board notes that the Veteran has not been afforded a VA examination in regards to his carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  As the Veteran has a diagnosis of carpal tunnel syndrome and has asserted that he has had problems with his wrist since 1995, or within one year of discharge, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination to determine the nature and etiology of his carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the opportunity to identify any outstanding relevant treatment records that may have come into existence since the June 2012 supplemental statement of the case.  Specifically, the RO should obtain VA treatment records dated from May 2013 to the present.  The RO shall secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for an appropriate examination to determine the nature and etiology of his carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted.

The examiner should solicit a complete history from the Veteran regarding his carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  The examiner is advised that the Veteran has reported problems with his nerves since 1995.  

The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that carpal tunnel syndrome, to include numb arms, pain in wrist, hands, and fingers, is related to the Veteran's active service or any incident of service.  

The examiner is also advised that if any condition other than carpal tunnel syndrome is diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition is related to the Veteran's active service or any incident of service. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


